internal_revenue_service number release date index no 2055-dollar_figure department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si - plr-111410-99 date date re tin legend decedent charity foreign_country city date dear this is in response to a date letter and subsequent correspondence from your authorized representative requesting a ruling that rule that the bequest to charity under article sixth of decedent’s will qualifies for a deduction from decedent’s gross_estate under sec_2055 of the internal_revenue_code in determining the united_states estate_tax due by reason of decedent’s death facts the facts submitted and representations made are as follows decedent was a citizen and resident_of_the_united_states at her death article sixth of decedent's will provides that her residuary_estate is to be divided into specified shares for and paid to six named organizations five organizations in the united_states and charity however article sixth further provides that no shares be set_aside for any of the six organizations that is not a charity at decedent’s death under part a of article ninth charity is defined as an organization described in sec_2055 of the internal_revenue_code_of_1986 the code the amount of a bequest legacy plr-111410-99 devise or transfer to which pursuant to the provisions hereof shall be allowed as a deduction under said sec_2055 in determining decedent’s united_states estate_tax under part d of article ninth decedent’s united_states estate_tax is defined to mean that one of decedent’s estate_taxes provided for by the law of the united_states other than any generation-skipping_transfer_tax charity is located in foreign_country charity’s by-laws and regulations describe charity as a nonprofit institution established on date under chapter article of the by-laws charity’s primary purpose is to provide a residence for musicians aged sixty and over who are in financial need of its services a resident musician’s nonmusician spouse and specified relatives who live with and are dependent upon the resident musician may also reside at charity to foster interaction between the older musicians and younger musicians charity may make some rooms available to music students the students must be at least age meritorious in need of financial assistance and enrolled in particular schools of music located in city foreign_country it is represented that none of the music schools provide dormitories and that the fee charity charges students is less than any rent they would pay in city foreign_country under chapter i article of the by-laws and chapter xiii article of the regulations the nonmusician spouses dependent relatives and students must each pay a monthly fee to cover the full cost of their residence at charity an impoverished elderly musician may live at charity free of charge however an elderly musician with any income must contribute to the cost of residency an amount established annually by the board_of directors of charity if a resident musician no longer needs financial assistance the board_of directors can ask the musician to leave charity under chapter xiv article of the regulations any assets of a resident who dies at charity will be assigned to charity to the extent necessary to reimburse charity for its costs incurred while the resident lived there any of the deceased resident’s assets in excess of the reimbursement charge will pass to the deceased resident’s relatives under chapter xvii article of the regulations charity pays the cost of a modest funeral for a deceased resident plr-111410-99 charity maintains an infirmary with a full time physician specialized in geriatric medicine nurses twenty-four hours a day and physical therapists a cardiologist and a specialist in rehabilitative medicine attend residents twice a week under chapter xiv article of the regulations elderly musicians who are seriously ill will live at the infirmary unless different care is required under chapter iii of the by-laws and chapter i of the regulations a nine member board_of directors determines policies for charity for programs for implementing these policies under chapter iii article of the by-laws four members of the board_of directors are appointed by the municipality council of city two members are appointed by the provincial council of city it is represented that these members are generally individuals professionally connected to the music world and are not members of the city or provincial council a professors’ committee of a music school a foundation for a theater and a private association that supports the work of charity each appoint one of the other three board members the city council of city must approve charity’s annual financial reports and any amendments to the by-laws and regulations for charity the city council’s approval function is to ensure that charity’s charitable purposes are carried out to the fullest extent neither the city council nor any other governmental body exercises control_over the day to day operations of charity charity receives approximately percent of its support from foreign_country and local governments in foreign_country and the balance of its support from a substantial number of gifts from individuals as well as from its own endowment fund charity is not part of a foreign government or of a political_subdivision of a foreign government it is represented that charity is not a private_foundation because it is an organization described in sec_170 charity is not operated for profit and no part of the net_earnings of charity inure to the benefit of any private individual charity’s activities do not concern carrying on propaganda influencing_legislation or participation in political campaigns law and analysis under sec_2055 for purposes of the federal estate_tax the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation or association organized and operated exclusively for plr-111410-99 religious charitable scientific literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private stockholder or individual which is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_20_2055-1 of the estate_tax regulations provides that in the case of estates of citizens or residents of the united_states the deduction under sec_2055 is not limited to transfers to domestic corporations or associations revrul_74_523 1974_2_cb_304 concludes that a gift to a foreign government or political_subdivision to be used exclusively for charitable purposes qualifies for an estate_tax charitable deduction under sec_2055 the revenue_ruling cites with approval 438_f2d_684 1st cir in which an estate_tax charitable deduction was allowed for a transfer to a hospital corporation owned by a canadian municipality 436_f2d_799 2d cir in which an estate_tax charitable deduction was allowed for the value of a coin collection bequeathed to a foreign_country for perpetual exhibition in a museum and 436_f2d_458 ct_cl in which the deduction was allowable for a bequest to a german city on the condition that it be used for the construction or improvement of a home for the aged the revenue_ruling states that deductions under sec_2055 will be disallowed for bequests of property to foreign governments or political subdivisions thereof if the use of the property is not limited to exclusively charitable purposes within the meaning of sec_2055 and sec_2055 charity qualifies as a charitable_organization for purposes of sec_2055 accordingly based on the facts submitted and representations made we rule that the bequest to charity under article sixth of decedent's will qualifies for a deduction from decedent’s gross_estate under sec_2055 in determining the united_states estate_tax due by reason of decedent’s death except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives plr-111410-99 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely assistant chief_counsel passthroughs and special industries by james f hogan acting assistant branch chief branch enclosure copy for sec_6110 purposes
